department of the treasury internal_revenue_service washington d c date number release date cc intl br plr-106091-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for district_director manhattan district attn chief examination_division from subject paul s epstein senior technical reviewer cc intl br5 corp a letter_ruling request withdrawn this chief_counsel_advice is issued pursuant to section b of revproc_99_1 1999_1_irb_6 chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a sub x country a year date a b c business x purpose by letter dated date a taxpayer within your district submitted a private_letter_ruling request to our office regarding the use of the net_operating_loss carryovers of a former subsidiary by the taxpayer’s u s branch upon being notified of our adverse position the taxpayer withdrew its request by a letter dated date pursuant to section b of revproc_99_1 1999_1_irb_6 we hereby inform you of the taxpayer’s withdrawal of its request for the letter_ruling in addition this memorandum states our views of the issues raised by the taxpayer’s request facts the taxpayer corp a ein x is a country a corporation that has a u s branch through which it earns u s effectively_connected_income eci corp a owned all the shares of sub a u s_corporation engaged in the u s in the business of making business and term loans to third party individuals and businesses such as business x sub 1’s business was unprofitable and the company had dollar_figurea in nol carryovers in year sub sold virtually all its assets and on date sub liquidated into corp a at the time of liquidation sub 1’s assets consisted of dollar_figureb in cash and dollar_figurec in loans corp a sought several related rulings to the effect that the liquidation satisfied the requirements of sec_367 the taxpayer also sought a ruling to the effect that subsequent to the liquidation sub 1’s net_operating_loss_carryover could be allocated in its entirety to corp a’s u s effectively_connected_income under sec_381 law and analysis as an initial matter we concluded that the ruling requests involving sec_367 were not necessary to taxpayer as sub was holding only cash and property in which it chose to recognize gains as a result of the liquidation the ruling requests’ ultimate purpose was to secure the use of sub 1’s nol carryovers for use by corp a’s u s trade_or_business however the application of sec_381 which concerns the carryover of tax_attributes in a sec_332 liquidation is not dependent on the application of sec_367 consequently because the utilization of sub 1’s net operating losses by corp a against its u s effectively_connected_income did not depend on whether sub satisfied the requirements of sec_367 we declined to rule on these ruling requests with respect to the last ruling_request we noted that there is no authority on which the taxpayer could rely to allocate the subsidiary’s nols to its own u s effectively_connected_income in particular we concluded that the code and regulations do not prescribe or suggest a per se rule to allocate net_operating_loss carryovers in a sec_381 transaction to a distributee’s effectively_connected_income solely because the net operating losses were generated by a u s subsidiary’s u s based trade_or_business sec_381 merely provides for the attribution of nols to the parent but is silent on the allocation of such nols to any particular business of the parent in evaluating taxpayer’s request we considered the following factors the taxpayer is not similarly situated to a u s taxpayer with respect to its ownership of sub stock in that the stock of the subsidiary was not effectively connected to a u s trade_or_business in taxpayer’s hands ie would not generate eci if sold in contrast to a u s parent_corporation which would be taxed on a stock sale sub 1’s business had been sold prior to the liquidation and thus none of the liquidated assets would be used by the taxpayer in a u s trade_or_business and corp a’s u s office will not be a material factor in the realization of income with respect to the money or property received and the requirements of either the asset use or the business activities tests under sec_864 are not met we thus concluded that the nol_carryover is to be treated as non-effectively connected in its entirety we notified the taxpayer that we had reached an adverse conclusion on this issue and the taxpayer withdrew its ruling_request case development hazards and other considerations the legitimacy of the nols and specifically whether they were generated by transactions between the taxpayer and its subsidiary was not the subject of any ruling_request a ruling by the service would have specifically stated that no opinion is expressed on this point if you have any further questions please call paul epstein senior technical reviewer office of associate chief_counsel international cc dennis lapiotis large case manager exam manhattan district vincent guiliano manhattan district_counsel
